STONE, J.—
The following rules of law must be regarded as well settled:
1. That in the absence of stipulations to the contrary, contracts, as to their validity and. construction, are to be determined by the law of the place where they are entered into.
2. There is a class of contracts, which, by their terms, contemplate their performance within another jurisdiction. These are governed by a different principle.—See Story’s Conflict of Laws, §§ 76, 287, 288; 1 Parsons on Contracts, 228 ; Peake v. Yeldell, 17 Ala. 636 ; Jones v. Jones, 18 Ala. 248; Mays v. Williams, 27 Ala. 267; Walker v. Chapman, 22 Ala. 116.
The contract which the bill iii this case seeks to have performed specifically, contains no term or stipulation which looks beyond the State of Alabama for its perform*453■anee. The contract was made in the State of Alabama, and its validity must depend on the laws of this State, as they existed when the contract was entered into.
At the January term, 1838, this court held that, “under the statute of 1834, slaves cannot be emancipated in this State by will, either absolutely, or upon condition, as such attempt at emancipation would not be a compliance with the legislative direction.”—Trotter v. Blocker, 6 Porter, 269. The same rule must exist, and the same reason for that rule, in every attempt to emancipate slaves in this State by private contract. The doctrine asserted in 1838 -was steadily adhered to in this court in the cases of Alston v. Coleman, 7 Ala. 795; Harrison v. Harrison, 9 Ala. 470; Carroll v. Brumby, 13 Ala. 105; Welsh v. Welsh, 14 Ala. 76; Pool v. Harrison, 18 Ala. 514.
This is nothing more than another form of the rule, which declares that contracts, made in contravention of a statute, are inoperative and void.—Dial v. Hair, 18 Ala. 798 ; Hooper v. Edwards, 18 Ala. 280; S. C., 25 Ala. 528; Bumgardner v. Taylor, 28 Ala. 687; Hussey v. Roquemore, 27 Ala. 281; Gunter v. Lecky, 30 Ala. 591; 1 Parsons on Contracts, 326, 381-2.
These authorities, it seems to us, demonstrate the invalidity of the agreement which the bill seeks to enforce. *
Our attention has been called to the more recent case of Prater v. Darby, 24 Ala. 496. That case does appear to be in conflict with the principles above asserted. We feel it our duty to overrule the case last cited, so far as it conflicts with our former decisions, cited supra. With proper deference, we think the error of the opinion in the case of Prater v. Darby is shown by the decree which the chancellor was constrained to make in this case, to carry into effect the principles there declared. To avoid the imputation of illegality in the contract of Mr. Evans, presented in this record, the chancellor was forced to engraft upon that contract a term, not inserted by the parties, requiring Mr. Evans to carry the slave out of this State, to a place where he could enjoy freedom, and there to emancipate him.
*454Regarding the contract of Mr. Evans as void, we hold that chancery will not entertain a bill to have it specifically executed. The decree of the chancellor is reversed, and the bill dismissed, at the costs of the appellee, both in the court below, and in this court.